Citation Nr: 1023718	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to 
December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.

REMAND

The Veteran was afforded VA examinations for his back in 
August 2005 and June 2007.  However, VA treatment records 
dated November 2006 to January 2009 indicate complaints of 
progressively worse back pain.  Moreover, in his January 2010 
hearing before the undersigned, the Veteran testified that 
his back disability had worsened since the June 2007 VA 
examination, particularly that he now used a cane to walk, 
and that simple activities such as making the bed caused his 
back to give out.  He also stated that he lost his job as a 
city bus driver as a result of the medications he had to take 
for his back pain.   

As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his back disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

Additionally, as noted above, a TDIU claim is considered to 
be a component of the instant appeal.  Rice v. Shinseki, 22 
Vet. App. 447, 451 (2009).  To date, the Veteran has not 
received notice on how to substantiate such a claim and an 
opinion has not been elicited on the question of TDIU.  These 
actions must be accomplished before appellate review may 
proceed on this issue.

Finally, on remand, the RO must consider whether the 
Veteran's case must be forwarded to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA 
treatment records from January 2009 to 
the present.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the 
Veteran of its inability to obtain the 
evidence and request that the Veteran 
submit such evidence. 

2.  The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.  

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination at the 
Amarillo VA Health Care System to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to the 
Veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should address the following:

a)	Identify all back orthopedic pathology 
found to be present.  The examiner 
should conduct all indicated tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion 
of the Veteran's back.  

b)	State whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

c)	Discuss the nature and severity of any 
right or left-sided radiculopathy or 
neuropathy found to be present.  The 
examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his low back disability.

d)	Indicate the impact the Veteran's low 
back disability has on his ability to 
secure or follow a substantially 
gainful occupation.

All findings and conclusions should be 
set forth in a legible report.

4.  Then, the RO should readjudicate the 
Veteran's back disability claim and 
adjudicate entitlement to a TDIU.  In 
doing so, the RO must specifically 
consider whether the Veteran's case must 
be forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating.  If the benefits 
sought on appeal are not granted in full, 
the AMC should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


